By the Court,
the judgment was affirmed, New-berry, Seymour, and Allen, Axis, dissenting.
Depositions, under similar circumstances, have always been admitted, before our Courts. The objection, therefore, is too late. There is a difficulty of convicting any man, who deposes out of the State, of perjury, unless he should come into this State $ but this never formed an objection against reading such depositions. In the case of Omichundv. Barker, (a) the Court were, on this point, unanimous.
The testimony respecting Nichols’s confessions, was proper, to shew the amount of damages ; and, though it might affect the others, that forms no reason why it should not affect him. He, though defaulted, was op trial as to the quantum of damages ; for the verdict ascertains damages as to all the defendants.

 Willes 538.